Amending budget No 1/2008 - Solidarity Fund - Mobilisation of the European Union's Solidarity Fund (debate)
The next item is the joint debate on
the report by Kyösti Virrankoski, on behalf of the Committee on Budgets, on Draft amending budget No 1/2008 of the European Union for the financial year 2008, Section III - Commission, and
the report by Reimer Böge, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council on the mobilisation of the EU Solidarity Fund in application of point 26 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management - C6-0036/2008 -.
rapporteur. - (FI) Madam President, the European Solidarity Fund was created in 2002 in the wake of the disastrous floods which struck in central Europe, affecting both EU Member States and candidate countries. At the time it was agreed the fund should be EUR 1 billion a year. This fund was meant to bring relief to those who had suffered damage due to major catastrophes. The extent of catastrophic damage must be at least EUR 3 billion or no less than 0.6% of the Member State's GNP. If the damage is restricted to a small area, it could be less, but regionally it could be relatively more.
The damage now under discussion was the result of the large-scale flooding in the United Kingdom in June and July 2007. The damage is put at EUR 4.6 billion, so it is eligible for compensation. The Commission is proposing EUR 162 million.
In its budget, the Committee on Budgets is recommending support for providing finance in the manner the Commission is suggesting. However, it requires Parliament to approve mobilisation of that support. For that reason, Mr Böge's report on the mobilisation of the Solidarity Fund needs to be adopted first.
In other respects, the first amending budget mainly concerns agencies and the administrative management of the Galileo Programme. In the budget a European Research Council Executive Agency was set up. Its creation accords with the budgetary procedure agreed for this year. Under the amending budget a joint executive agency, the Research Executive Agency (REA), is created, for the other programmes under the Seventh Framework Programme for research too. This is also in line with the earlier budgetary procedure.
Similarly, the amendments to the staffing timetable for the border control agency, Frontex, which Parliament had called for have been made. Parliament increased the funds for this agency by EUR 30 million in the budgetary procedure, and these now constitute the necessary additional funds.
The toughest problem relates to the Galileo satellite navigation programme. Parliament's great achievement was that it succeeded in the budget negotiations in guaranteeing the programme's funding by increasing the amount set aside for it by EUR 2.4 billion for six years. This partly came about through an adjustment to the muiltiannual financial framework. The project thus clearly became an EU project.
Now it is a matter of administering the project. The Commission is proposing EUR 2 million in the form of a transfer from operating appropriations to administration. The project's administration, however, is in a mess. It has mainly been managed in the EU by GSA, the Galileo Supervisory Authority. It task has been mainly concerned with permits and partnership discussions between the public and private sectors. The private sector having been excluded in the initial phase, the GSA's role is unclear, as is that of the Commission and the European Space Agency (ESA). It was at first thought that the ESA would be responsible for implementing the project's technical side, which the EU would oversee and fit out. The division of labour between the various actors, such as the Commission and the separate agencies, is, however, unclear.
The Committee on Industry, Research and Energy is therefore proposing in Mrs Barsi-Pataky's report that the GSA should be abolished. Given these circumstances, the Committee on Budgets could not agree to the transfer of the appropriation to the Commission, but instead simply proposes the creation of a PM line. The Commission promised that it would effect the transfer within the scope of its competence before Galileo's entire administration system had been agreed. Changing the amending budget in this respect would therefore not delay the project, but it would ensure Parliament's negotiating position. I hope that the plenary will be able to go along with the Committee's unanimous position as regards the first amending budget.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, the rapporteur on the 2008 budget, Kyösti Virrankoski, has really covered all the essential points. So we are speaking today on the basis of a proposal from the Commission about the mobilisation of the EU Solidarity Fund in application of point 26 of the Interinstitutional Agreement.
While it is true that the Solidarity Fund and other special instruments do not represent large sums of money in relation to the general budget of the European Union, they ultimately serve to help stricken regions and their people in the event of natural disasters, and, as we all know, these disasters - be they storms or raging fires - have become a somewhat regular occurrence.
Before we took our decision, we in the Committee on Budgets made a point of holding a hearing, to which we invited representatives of the affected regions of the United Kingdom, of local organisations and also of the national administration. At that hearing we were reminded very clearly of the challenges facing the stricken people and regions and of the extent of the damage caused by the flooding in June and July 2007, estimated at a total of EUR 4.6 billion.
On the basis of this hearing and our talks, we fully endorsed the Commission's proposal that EUR 162 387 000 be made available from the Solidarity Fund for this special case.
Let me also make a point of mentioning that we can expect further mobilisations of the Solidarity Fund in the coming months. In such cases, to be sure, it is not only the European Community that is called on to show solidarity: in view of the increased incidence of such disasters, the Member States should be giving more thought to preventive crisis management, in other words assessing the state of their civil-defence systems, checking how local fire brigades are equipped and examining how they can perhaps develop different strategies in future on issues such as building work in flood-prone areas. These things are an integral part of any long-term strategy if we want to maintain our credibility.
Another requirement - and we are somewhat better placed in this respect on the present occasion than in other cases - is that we should all make it our common aim, as a matter of basic principle, to ensure that the processing of future claims on the Solidarity Fund is completed in a maximum of six months. That is a challenge to everyone: the national authorities must submit all the requisite applications and documents within the prescribed period, the Commission must deal with the case in hand on the basis of the applicable provisions, and we in Parliament must also expedite matters by means of prompt deliberation.
Allow me to refer to one final point, which relates to the amending budget. In view of the difficult negotiations and of the pending completion of the legislative procedure on the Galileo satellite navigation system, I strongly endorse the stipulation made by the rapporteur that the budget line created for expenditure on administrative management should be a pro memoria item. That is a step in the right direction if the appropriate administrative structures are to be established within the Commission. We are not yet satisfied, however, with the arrangements for future interaction between the Commission, the European Space Agency and the Galileo Supervisory Authority.
In the course of the legislative procedure, there is a need at least to indicate a way of avoiding duplication of effort and developing the appropriate management structures in the new circumstances of the Galileo satnav system. There is still a certain need for discussion, which I hope we can satisfy as soon as possible.
Member of the Commission. - Mr President, on 18 January the Commission adopted the proposal for the mobilisation of the solidarity fund for the United Kingdom, and we are happy and satisfied that the Committee on Budgets' opinion is quite positive towards our proposal. Along with amending Budget No 1/2008, we also proposed the allocation of EUR 162 million from the solidarity fund for the UK in order to compensate for the serious damage caused by last summer's floods.
As the chairman of Committee on Budgets has already said, we have recently received requests from two Member States - Greece and Slovenia - and we will probably be presenting a new proposal very soon. Of course, this proposal is not only about the solidarity fund. It is only the solidarity fund that will have financial implications: other elements of the proposal are more technical.
The Galileo question, of course, is very sensitive to all of us and I fully understand the concerns of the Committee on Budgets. However, I must say that the proposal of the Committee on Budgets to change the Commission proposal will delay delivery of the solidarity fund by about one month because it will have to go back to Council for another vote, but we understand the sensitivity and we cannot argue with the decision of the Committee on Budgets on this matter. However, I very much hope that our proposal in general will be supported this week in Parliament.
on behalf of the PPE-DE Group. - Mr President, I would like to say that I support this amending budget, and there are one or two items which I would like to comment upon.
Firstly concerning the Solidarity Fund: this, of course, was the allocation in respect of the floods in Britain in June and July last year. Much of this flooding happened in my region, and I can testify to the appalling damage and hardship which it brought on many residents of my area. I was interested - but not surprised - to note that this was the third largest claim in the history of the solidarity fund, the claim being EUR 4.6 billion and the allocation being to the sum of EUR 162.8 million. I am aware that my friend and colleague Reimer Böge said that, of course, in the grand order of things it is not a great deal of money. Perhaps it is not, but as a gesture of solidarity, please believe me that it is well and truly appreciated, and on behalf of the people of that region, I want to express my thanks: firstly to the members of the Budget Committee, who were unanimous in their support of this aid package - which is truly a gesture of solidarity. But may I also express my appreciation to the Commissioner and her colleagues who turned this claim around in seven months. I thought that was a remarkable achievement, Commissioner, and I thank you for your efforts to do that. I shall, of course, watch with interest over the next weeks and months to see how the United Kingdom Government disburses those funds, but it is clear to me that, with the increasing evidence of extreme climatic events, these issues are going to occur with a greater regularity throughout the European Union, and it is clear that, when expressing solidarity, it is in fact speed of response that is the most important element in that mechanism.
On the issue of Frontex, I also wanted to say that I support the additional funding for Frontex - we doubled the funding for the Agency. I thought that was exactly right, and I note that this request is for the creation of 25 posts. But I do believe that it is important that we continue to monitor the distribution of funding, to ensure that it delivers value for money. In the same way, I supported thoroughly the Lisbon objectives which the Commission set for themselves, particularly in the field of research and development. I therefore recognise the need for the research executive agencies; but again, I express my anxiety at the proliferation of agencies which, I have to say, historically have not been renowned for their effective delivery of value for money.
Finally, on the subject of Galileo: this new budget line will do a great deal to give greater transparency and accountability. However, I do agree with my colleagues on the Budget Committee when we say that we will proceed with caution. If I may say so, Madam Commissioner, this is a massive undertaking, and - borrowing some space age jargon - may I say that the Commission here is 'boldly going where no Commission has ever gone before'. I therefore agree with my colleague Reimer Böge when he says that we support this, but we would insist on inserting the PM line.
Mr President, I support the amending budget and am happy to do so.
on behalf of the PSE Group. - Mr President, I am replacing Mr Titley, the leader of the Labour MEPs, tonight, but I can speak on behalf of all those MEPs in welcoming this amending budget and the decision to grant EUR 162 million to the UK regions affected by flooding.
As Mr Ashworth has said, it is a small grant towards covering the huge costs of the damage done by the floods in the UK, but we are appreciative to our colleagues in the Committee on Budgets, who voted unanimously, and also to the Commission. I understand it was the quickest payment ever made: within seven months. Therefore, although many people have been suffering for a long time, it is progress compared with previous funds. We also understand that it is one of the largest payments ever made, and we are appreciative of that.
Last year's floods affected 48 000 UK homes and 700 businesses and the total damage is estimated at over EUR 4 billion. My own region of Yorkshire was one of the worst affected and many people have still not returned to their homes and, therefore, this help and assistance is very much appreciated.
I am replacing Mr Titley as he is stuck in London because of the very severe storms that are battering western Europe this evening. We cannot attribute all bad weather to climate change, but we do know that the number of extreme weather events is increasing. We have seen severe floods, and also the fires in Greece and southern Europe last summer, and no amount of solidarity funds can actually meet the damage and the cost which we are seeing as a result of these climate-change events.
We are beginning our work as MEPs on the new package of climate change legislation. I very much hope this House will adopt a tough stance and implement and agree good legislation which really does tackle climate change so that we do not have to come back here and ask the Commission for money to tackle these kinds of events.
on behalf of the ALDE Group. - Mr President, in a sense I have an easy task following the last two speakers. I, too, wish to speak clearly in favour of the proposal from our rapporteurs, Mr Virrankoski and Mr Böge, but particularly in favour of the mobilisation of the solidarity fund for the UK.
A sum of EUR 162 million: it seems to be uncontentious, but it is hugely important on several levels. As an MEP, I represent the area of Yorkshire and the Humber, hit, as Ms McAvan said, by floods last summer - cities, villages across our region devastated. Many individuals, even in the village down the road from me, are still out of their homes. Whilst we know that this payment may not change their situation overnight, it will go indirectly towards helping by relieving pressure on our Government's own budget.
Secondly, I am extremely pleased that our Government made this application, and a successful application at that. There were times at the beginning when we were not sure that would happen, and I hope that, having gone through this experience, our government will now become a big fan of the solidarity fund in Council and will persuade other Member States accordingly.
Lastly, the British people, my constituents, will now understand that European solidarity has a tangible and practical meaning. And that will apply, I think, to all of us in this House. As climate change does bite, we may all be in the situation of representing those who are victims of such natural disasters and may have, therefore, to lay claim to European solidarity.
on behalf of the UEN Group. - (PL) Mr President, solidarity is the European Union's most important and finest principle. Without it there can be no question of joint action by independent states and nations. The creation of the European Union Solidarity Fund followed naturally from this principle. For the time being we have EUR 1 billion available annually. That is not a large sum, especially as last year, and this year too, we have had to face an increase in climatic disasters. We have been hit not only by floods and hurricanes, but by fires of unexpected magnitude.
With our limited means we are able so far to make only a small amount of help available - 3% or 4% of the losses incurred, or even less. That is why, while supporting Mr Böge's report and Mr Virrankoski's draft amending budget, I also conclude that the resources of the Solidarity Fund need to be gradually increased. Two euros per citizen will not suffice to wipe away the tears when such enormous losses are incurred.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, this Parliament knows many different types of solidarity. The hardest type of solidarity is military assistance.
The solidarity clause in the Treaty of Lisbon states that Member States will be obliged to deliver military assistance to another Member State which is the victim of a terrorist threat or attack. A harder type of solidarity is unknown in the European Union. The security guarantee clause in the Treaty of Lisbon does not impose an obligation of military assistance. It is therefore a milder type of solidarity than when there is a threat of terrorism.
Jutta Haug, Parliament's rapporteur for next year's budget, is proposing that a key principle of the Commission's budget should be regional solidarity, i.e. a balancing of the Union's internal development. It would come about best via the Structural Funds.
Under the amending budget before us there is a move to use budget funds to compensate for the damage caused by the floods in the United Kingdom. A billion euros has been reserved in the Solidarity Fund for this purpose. Our group agrees with the mobilisation of these funds to help the United Kingdom.
It is possible that there will be more exceptional natural phenomena like flooding as a result of global warming. The Solidarity Fund offers a sort of small-scale insurance policy against them. The Member States pay a premium into the EU budget and they can therefore acquire help from the others when their turn comes.
Besides the Solidarity Fund, the EU budget contains a Globalisation Fund, which may spend EUR 500 million every year to ease the social problems that result from job transfers. Last year less than EUR 20 million was mobilised for this purpose. It seems the EU shows solidarity towards countries but not its citizens who have fallen on hard times.
on behalf of the IND/DEM Group. - Mr President, I am pleased to know that Britain should receive money to help us with the cost of last year's floods. We are all very happy that the EU has generously come to the aid of a Member State in difficulty. But it is not quite like that: first, the grant is only 3.5% of the cost of the damage - a gesture, as Mr Ashworth says - and, secondly, it is nine months after the event - and that is fast, they say! It would have been more helpful if we had known it would be forthcoming, and then reconstruction could have been planned accordingly. If there is one thing that gets up the nose of the British - when we realise that we are getting back a little of the cash we have paid into the European Union - is that we are obliged to beg for it and then advertise the EU's generosity. Please, can we not rather keep our own money and then decide how to spend it ourselves? That way, it could be paid out more quickly.
(FR) Mr President, most of our States have lines of credit in their budgetary law for dealing with disasters. Under French budgetary law, for example, there are global allocations that allow appropriations to be committed by decree in advance in emergencies. Since November 2002, European budgetary law has incorporated this disaster financing law with this Solidarity Fund. For financial disasters, we have also set up the European Globalisation Adjustment Fund.
As regards natural disasters, we are being asked for aid of less than 4% to repair the flood damage in the United Kingdom in June 2007, costing over 4 billion. Nine months to commit appropriations is a long time, because this is by definition an emergency situation. That means that the amending budget method to authorise the commitment is not operational. The amending budget should come into effect earlier to ratify the commitment to be made in advance, with provisional and non-restrictive appropriations for disasters, floods and fires.
That being so, EUR 162 million in solidarity for the United Kingdom of Adam Smith, Ricardo and Mrs Thatcher, who only believe in the market, Darwinism and natural selection, is an excellent lesson in pragmatism. When the lion that roars in the economic jungle gets wet, he discovers the virtues of solidarity. That is three times now - mad cow disease, foot-and-mouth disease and floods - and tomorrow our British Members will also have the chance to show solidarity with the European farmers who have got wet from imports.
- (EL) Mr President, this amending budget proves once again what is self-evident: that the EU has the mechanisms and adaptability to provide solutions to specific unexpected problems. I should like to make three proposals for the package of two reports that we have discussed today. Two of them concern the Solidarity Fund, and the third, the Galileo Programme.
On the issue of the floods in the UK, the time interval between July and the present response from the EU is very satisfactory. It happens to be the quickest response throughout the operation of this fund, at least as far as I can remember. However, it creates a precedent: in future we shall expect such an immediate response to similar disasters, and here I am referring to the environmental catastrophe that we suffered in Greece last summer only a month later, in August. I therefore hope that next month the Commission will at last make a proposal through the competent Commissioner addressing the Greek request to activate the Solidarity Fund. I do not need to remind you of the shocking images of the great fire disaster in Greece; we all saw them, throughout Europe. I hope that, mutatis mutandis, we shall at last have the Commission's proposal in our hands within the coming month.
My second comment concerns the spectacle we are now making of ourselves. I have no idea how Parliament manages it, but every time we have some good news, we are the only ones who know about it! We are on our own, with no-one in the galleries, and probably not a single journalist! When shall we finally learn to market good news properly?
My third and last comment concerns the Galileo Programme. I agree with all my colleagues from the Committee on Budgets and, as that committee's rapporteur for the Galileo Programme, I wish to be quite clear that we are not going to make any payment from the very considerable package of funds we have committed, unless we agree with the Council on the wider architecture of the programme. If we do not know who is doing what - and we are still in the dark because we are negotiating with the Council - we shall not spend anything. We are not going to throw money down the drain. Tomorrow morning we have a very important trilateral discussion with the Slovenian Presidency. There are two major outstanding issues. I hope that we can conclude these negotiations so that we can set our minds on making genuine progress.
- (LT) The EU Solidarity Fund is a very important aid to Member States and qualifying candidate countries in the event of natural disasters. However, in the light of experience, the need to reform the Solidarity Fund, adapt it to meet new challenges and increase its efficiency is obvious.
First of all, the minimum damage threshold of EUR 3 billion or 0.6% of GDP is too high, excluding any aid to countries suffering from disasters on a lower scale, which could nonetheless have serious consequences for the countries concerned.
Secondly, the fund cannot be disbursed to relieve the consequences of terrorism, public health crises and technological or industrial accidents.
Thirdly, a few problems arise with regard to funds that are disbursable in the event of exclusively regional accidents, the criteria for the use of which have not been defined clearly enough.
In conclusion, I welcome the reform of the fund and urge the Council to outline its position on this without delay.
(PL) Mr President, I wish to draw attention to the following points in this debate.
First, it is regrettable that the Commission's proposal for a Regulation of the European Parliament and of the Council establishing the European Union Solidarity Fund has still not been adopted by Council, despite the fact that the European Parliament took a position on the matter at the first reading almost two years ago, in May 2006.
Second, the mobilisation of EUR 162 million to help make good the damage caused by the floods of June and July 2007 in Britain and Ireland, the total cost of which amounted to almost EUR 5 billion, deserves our support. A pity that funds for that purpose are being allocated many months after the damage was incurred, which can make the aid less effective. As the Polish proverb says: 'He who gives quickly gives twice.'
Third, since the ceiling for the Solidarity Fund has been set at EUR 1 billion, I would hope that, in the event of damage on such a scale as in Britain, appropriate funding will be mobilised speedily and that the needs of both old and new Member States will be addressed on equal terms.
- (EL) Mr President, as well as thank the rapporteur for the very good work he has done, I wish very briefly to raise just one point concerning the Solidarity Fund.
Mr President, every year we have bad weather in the EU. It is also ironic that, just when we are discussing these important reports, Northern Europe should be hit by violent storms. Thank goodness that the EU provides financial support in the event of such disasters, as is now the case in the UK, and as it has done in the past for Cyprus. However, we must not forget that in addition to the financial aspect, there has to be a Europe-wide organisational unit capable of providing immediate relief to the stricken areas.
- (EL) Mr President, ladies and gentlemen, solidarity is a fine word, and an even finer concept. Unfortunately, there is a very great need for it: the facts show that this need is becoming increasingly pressing because of natural disasters, which we should no longer look on as natural, but rather as increasingly frequent occurrences in our lives.
In the summer months of 2007 alone, three very serious events occurred. Firstly, there was the UK situation that we are discussing and voting on today; immediately afterwards there were the terrible fires in Greece, which you all know about, and not long after that, more floods in Slovenia. All this shows us how serious these phenomena are, and also how essential it is for the EU to take action.
I am surprised when fellow Members say they do not understand why the EU should provide money. It is a matter not only of money, but also of moral support and the feeling among the inhabitants of those areas that the EU is aware of their tragedy. In many cases it is a tragedy, and the EU is doing something about it. This leads me to point out, as has been said before, that the example of the UK, which we applaud, for it elicited a relatively rapid response, should be emulated in the countries that are subsequently stricken. It is no accident that our country, Greece, is next on the list for assistance from the Solidarity Fund, and we hope that in our case, too, help will be rapidly forthcoming. However, I am not sure that this will happen, and I wonder whether this is due to the EU and to how it deals with requests, or to the way in which the request itself was submitted by Greece. No matter: we hope that help will soon be given to Greece too, because I assure you that the situation in Greece is still very serious. The problem is that the money for Greece, which was put into the Fund, has not yet been announced.
(PL) Mr President, the functioning of the EU Solidarity Fund is seen in a very positive light by the Member States, and particularly by EU citizens. The Fund establishes the possibility of granting aid to those affected by natural disasters that cause considerable damage. Its purpose is to help make good the losses incurred, which weigh heavily on the budgets of many families.
Such financial aid from EU funds is an example of European solidarity. For the European families that suffer, our EU citizens, it is the best example of the advantages and benefits of membership of the European Community when such a need arises. However, we must concentrate our action - and find the necessary funding in the EU budget - on combating the causes of such disasters and on establishing appropriate crisis management arrangements and an appropriate insurance system.
rapporteur. - (FI) Mr President, I wish to thank all those who have taken part in the debate for their excellent, constructive input. The Solidarity Fund is very young and so its limits have been set very high. It has not been possible to rely on previous information concerning how much money is needed. Perhaps the limits can be reviewed to some extent in the future. I agree that speed is undoubtedly an advantage in this work.
The Committee on Budgets has given much thought to the use of the Globalisation Fund to overcome the problems resulting from lost jobs. This is obviously an area where the EU in the future will have a lot of work to do.
In the same way, many have remarked on the issue of crisis management. This year's budget also incorporates a pilot project to speed up the prevention of forest fires, and in that area we are aiming at new and good results.
As regards the Galileo project, there is not to be any increase in its funding. This obviously has to be regarded as a basic principle. The current level of funding is sufficient. Its administration, however, needs to be efficient. Especially now, when the levels of funding are considerable, there is a great danger that its administrative management will also become more bureaucratic. It must be efficient, and for this reason we want to maintain Parliament's scope for negotiation, so that we and the Commission and the Council can together agree on what the best possible form of governance is to see this European and very ambitious, major project through to the end. I am convinced that over the weeks to come we will achieve a satisfactory result.
The debate is closed.
The vote will take place on Tuesday, 11 March 2008.
Written statements (Rule 142)
in writing. - (RO) I believe that the request formulated by Great Britain is pertinent and I support the mobilisation of the Solidarity Fund in this case.
Romania was confronted with major floods over the last years; the latest floods occurred recently. As in the case of Great Britain, much of the damage caused by floods could have been avoided by greater involvement in the prevention effort. The existing infrastructure, as well as the response of the national authorities was nevertheless overwhelmed by the force of the natural phenomenon. Consequently, I support two measures which the European Union can take to enhance national and European feedback: allotment of money from the structural funds for infrastructure works designed to mitigate the effects of natural catastrophes; secondly, the establishment -as soon as possible- of the European Intervention Force, consisting of specialist teams from all the Member States to intervene in emergency situations in any region of the European Union.
Another important aspect is the level of the funds allotted by the European Union in emergency cases. Given that we envisage an extensive review of the European Union budget, I believe that we should consider an increase of the amounts allotted to the European Solidarity Fund.